     JON M. SANDS
 1   Federal Public Defender
     District of Arizona
 2   850 W. Adams, Suite 201
     Phoenix, Arizona 85007
 3   Telephone: 602-382-2700
 4   JAMI JOHNSON
     New York State Bar # 4823373
 5   DANIEL L. KAPLAN, #021158
     Asst. Federal Public Defenders
 6   jami_johnson@fd.org
     dan_kaplan@fd.org
 7   Attorneys for Defendant
 8                    IN THE UNITED STATES DISTRICT COURT
 9                               DISTRICT OF ARIZONA
10   United States of America,                        No. MJ-20-08033-PHX-JZB
11                Plaintiff,
12                                              MOTION FOR EXTENSION OF TIME
           vs.                                  TO FILE DETENTION MEMORANDA
13   Ali Yousif Ahmed Al-Nouri,
14                Defendant.
15
16
17
           Defendant Ali Yousif Ahmed Al-Nouri, through undersigned counsel,

18   respectfully requests that this Court extend the deadline for filing of both parties’
19   detention memoranda from March 27, 2020 until March 31, 2020. On March 25,
20   2020, this Court continued the detention hearing in this matter to April 7, 2020.
21   (Doc. 33.) Defendant is presently awaiting documents from the government
22   relevant to the issue of detention and expects to receive these documents during the
23   business day March 26, 2020. Defendant understands from discussions with the
24   government that this disclosure may involve multiple discs of data. Extending the
25   deadline for filing of the detention memoranda would afford defendant an
26
     opportunity to review this data more thoroughly in order to be able to incorporate
27
     it, as necessary, into defendant’s detention submission.
28
 1         Undersigned counsel has been in contact with the Assistant United States

 2   Attorney assigned to this case, Todd Allison, who indicates that the government
 3   makes no objection to the requested continuance.
 4         Excludable delay is not expected to result from this motion or from an order
 5   based thereon.
 6               Respectfully submitted: March 25, 2020.
 7                                         JON M. SANDS
 8                                         Federal Public Defender
 9                                          s/Jami Johnson
10                                         JAMI JOHNSON
                                           DAN KAPLAN
11                                         Asst. Federal Public Defenders
                                           Attorneys for Defendant
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
